DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 is missing punctuation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the limitation “wherein the hydraulic valve is a pilot-operated check valve” is unclear and indefinite. It is unclear and indefinite how the valve can be a check valve when the valve does not prevent backflow. Furthermore, the drawings and specification do not outline how it is possible. For instance, as seen in Figure 2, there is open communication between ports P and T. For examination purposes, the limitation will be read as -- wherein the hydraulic valve is a pilot-operated valve--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 11, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Williams et al. (U.S. 2013/0207012).

    PNG
    media_image1.png
    559
    813
    media_image1.png
    Greyscale

Annotated Figure 3 from Williams.
Regarding claim 1, Williams discloses:
A proportional valve (10), comprising:

a valve housing (20, 25) having a piston chamber (82), the valve housing (20, 25) having at least one pressure connection (38) and at least one connection port 40 (see paragraphs 0021 and 0028)
an actuating device 12 (see paragraph 0019)
a valve piston (84, 60) axially movable in the piston chamber (82) of the valve housing (20, 25) between a closed position and an open position, the valve piston (84, 60) operable to block or proportionally release a flow path between the pressure connection (38) and the connection port (40) by the valve piston (84, 60) moving proportionally to an actuating force generated by the actuating device (12) between the closed position and the open position in the piston chamber 82 (see paragraphs 0028, 0030, and 0031)
the valve piston (84, 60) having a first spool area (see annotated figure above) having a first diameter (diameter of 60) and a second spool area (see annotated figure above) having a second diameter (largest diameter of 2nd spool area), the first diameter (diameter of 60) being larger than the second diameter (largest diameter of 2nd spool area), the valve piston (84, 60) further having a circumferential recess (see annotated figure above) after the first spool area (see annotated figure above) and before the second spool area (see annotated figure above) in an axial direction, the circumferential recess (see annotated figure above) together with the piston chamber (82) forming a pressure chamber (see annotated figure above), the pressure connection (38) opening into the pressure chamber (see annotated figure above; the pressure connection 38 opens into the pressure chamber when the valve is in the open position)
Regarding claim 2, Williams discloses:
wherein: the valve piston (84, 60) has a closing element (62) in front of the first spool area (see annotated figure above) in the axial direction (see paragraph 0026)
the valve housing (20, 25) has a valve seat 64 (see paragraph 0026)
the closing element (62) resting on the valve seat (64) when the valve piston (84, 60) is in the closed position (see paragraph 0026)
Regarding claim 3, Williams discloses:
wherein the closing element (62) is a valve cone (see Figure 3)
Regarding claim 4, Williams discloses:
wherein the piston chamber (82) has a first annular groove (see annotated figure above) in front of the pressure connection (38) in the axial direction, the connection port (40) opening into the first annular groove (see annotated figure above; port 40 opens into the groove when the valve is in the open position) and the valve seat (64) being formed on a circumferential edge of the first annular groove (see annotated figure above), the first spool area (see annotated figure above) positively covering the valve seat (64) on a lift-off movement path
Regarding claim 11, Williams discloses:
at least one circumferential second annular groove (see annotated figure above) is disposed on the second spool area (see annotated figure above)
Regarding claim 12, Williams discloses:
wherein the valve is a proportional pressure limiting valve
Further regarding this limitation, the valve is operated by a solenoid and therefore is a proportional pressure limiting valve as the valve moves proportionately to the amount of energization of the solenoid. The valve also controls or limits the amount of pressure between ports 38 and 40.
Regarding the limitation “hydraulic”, per MPEP 2115, the material or article worked upon by a structure being claimed does not impart patentability to the claims.

A system with a proportional valve according to claim 1 (see paragraph 0003)
Regarding the limitation “hydraulic”, per MPEP 2115, the material or article worked upon by a structure being claimed does not impart patentability to the claims.
Claim(s) 1, 2, 5-7, and 12-14, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al. (U.S. 2018/0163888).

    PNG
    media_image2.png
    655
    849
    media_image2.png
    Greyscale

Annotated Figure 1 from Ishikawa for claims 1 and 2.
Regarding claim 1, Ishikawa discloses:
A proportional hydraulic valve (1), comprising:
a valve housing (2) having a piston chamber (interior of 2), the valve housing (2) having at least one pressure connection (P) and at least one connection port (A)
an actuating device (see paragraph 0029)
a valve piston (4) axially movable in the piston chamber (interior of 2) of the valve housing (2) between a closed position and an open position, the valve piston (4) operable to block or proportionally release a flow path between the pressure connection (P) and the connection port (A) by the valve piston (4) moving proportionally to an actuating force generated by the actuating device between the closed position and the open position in the piston chamber (interior of 2; see paragraphs 0029 and 0050)
the valve piston (4) having a first spool area (see annotated figure above) having a first diameter and a second spool area (32) having a second diameter, the first diameter being larger than the second diameter, the valve piston (4) further having a circumferential recess (30) after the first spool area (see annotated figure above) and before the second spool area (32) in an axial direction, the circumferential recess (30) together with the piston chamber (interior of 2) forming a pressure chamber (see annotated figure above), the pressure connection (P) opening into the pressure chamber (see annotated figure above; see paragraph 0033)
Regarding claim 2, Ishikawa discloses:
wherein: the valve piston (4) has a closing element (23) in front of the first spool area (see annotated figure above) in the axial direction
the valve housing (2) has a valve seat (see annotated figure above)
the closing element (23) resting on the valve seat (see annotated figure above) when the valve piston (4) is in the closed position

    PNG
    media_image3.png
    655
    849
    media_image3.png
    Greyscale

Annotated Figure 1 from Ishikawa for claims 1 and 5-7.
Regarding claim 1, Ishikawa discloses:
A proportional hydraulic valve (1), comprising:
a valve housing (2) having a piston chamber (interior of 2), the valve housing (2) having at least one pressure connection (A) and at least one connection port (P)
an actuating device (see paragraph 0029)
a valve piston (4) axially movable in the piston chamber (interior of 2) of the valve housing (2) between a closed position and an open position, the valve piston (4) operable to block or proportionally release a flow path between the pressure connection (A) and the connection port (P) by the valve piston (4) moving proportionally to an actuating force generated by the 
the valve piston (4) having a first spool area (23) having a first diameter and a second spool area (see annotated figure above) having a second diameter, the first diameter being larger than the second diameter, the valve piston (4) further having a circumferential recess (32) after the first spool area (23) and before the second spool area (see annotated figure above) in an axial direction, the circumferential recess (32) together with the piston chamber (interior of 2) forming a pressure chamber (see annotated figure above), the pressure connection (A) opening into the pressure chamber (see annotated figure above; see paragraph 0033)
Regarding claim 5, Ishikawa discloses:
wherein the valve piston (4) has at least one cut portion (50) which extends axially from the circumferential recess (32) into the first spool area (see annotated figure above), the at least one cut portion (50) being radially only partially circumferential (see Figure 1)
Regarding claim 6, Ishikawa discloses:
wherein the at least one cut portion (50) at least partially has a cross-sectional area which increases in the axial direction 
Regarding this limitation, as seen in Figure 1, the end of the cutout is rounded and therefore has a smaller cross sectional area than the opening of the cutout.
Regarding claim 7, Ishikawa discloses:
wherein the at least one cut portion (50) comprises two or more cut portions (50) evenly distributed around the circumference (see Figure 2)
Regarding claim 12, Ishikawa discloses:
wherein the hydraulic valve is a proportional pressure limiting valve (see paragraph 0029)
Regarding claim 13, Ishikawa discloses:
wherein the hydraulic valve is a pilot-operated valve (see paragraph 0029)
Regarding claim 14, Ishikawa discloses:
A hydraulic system with a proportional hydraulic valve according to claim 1 (see paragraphs 0001 and 0002)
Claim(s) 1, 2, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ino et al. (U.S. 2005/0133098).
Regarding claim 1, Ino discloses:
A proportional hydraulic valve, comprising:
a valve housing (20) having a piston chamber (21), the valve housing (20) having at least one pressure connection (37) and at least one connection port 38 (see paragraphs 0036 and 0046)
an actuating device S (see paragraph 0036)
a valve piston (22) axially movable in the piston chamber (21) of the valve housing (20) between a closed position and an open position, the valve piston (22) operable to block or proportionally release a flow path between the pressure connection (37) and the connection port (38) by the valve piston (22) moving proportionally to an actuating force generated by the actuating device (S) between the closed position and the open position in the piston chamber 21 (see paragraph 0048)
the valve piston (22) having a first spool area (251) having a first diameter and a second spool area (262, 253) having a second diameter (diameter of 262), the first diameter being larger than the second diameter (diameter of 262), the valve piston (22) further having a circumferential recess (261) after the first spool area (see annotated figure above) and before the second spool area (262) in an axial direction, the circumferential recess (261) together with the piston chamber (21) forming a pressure chamber (33), the pressure connection (37) opening into the pressure chamber 33 (see paragraph 0047; see Figure 3)

wherein: the valve piston (22) has a closing element (252) in front of the first spool area (251) in the axial direction
the valve housing (20) has a valve seat 313
the closing element (252) resting on the valve seat (313) when the valve piston (22) is in the closed position (see paragraph 0044)
Regarding claim 12, Ino disclose:
wherein the hydraulic valve is a proportional pressure limiting valve (see paragraph 0036)
Further regarding this limitation, the valve is operated by a solenoid and therefore is a proportional pressure limiting valve as the valve moves proportionately to the amount of energization of the solenoid. The valve also controls or limits the amount of pressure between ports 41 and 43.
Regarding claim 14, Ino discloses:
A hydraulic system with a proportional hydraulic valve according to claim 1 (see abstract)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ino in view of Lang (U.S. Patent No. 4,313,467).
Regarding claim 8, Ino discloses the invention as essentially claimed, and further discloses wherein: the piston chamber (21) has a damping chamber (36) at one axial end (see paragraph 0044); and a damping gap (253a) extends axially, the damping gap (253a) being in fluidic connection with the damping chamber 36 (see Figure 3).
Ino fails to disclose the valve piston has a circumferential damping groove which is in fluidic connection with the connection port.
Lang teaches a spool valve wherein a valve piston (10) has a circumferential damping groove (21) which is in fluidic connection with a connection port (center port in Figure 2; Col. 2, lines 26-47).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Ino to provide the valve piston has a circumferential damping groove which is in fluidic connection with the connection port. Doing so would smooth incoming flow (Col. 2, lines 26-47), as recognized by Lang.
Regarding claim 9, Ino as modified teaches the invention as essentially claimed, and further teaches wherein: the second spool area (262, 253) is guided in a guide section (35) of the piston chamber 21; the damping 2, 253) so that the damping gap (253a) extends in the axial direction (see Figure 3).
Regarding claim 10, Ino as modified teaches the invention as essentially claimed, and further teaches wherein: the valve piston (22) has an axial blind bore (48), a first bore (right bore) passing radially through the valve piston (21), and a second bore (left bore) passing radially through the valve piston (21), the first bore (right bore) being in fluidic connection with the connection port (43) and the second bore (left bore) being in fluidic connection with the damping groove 253a (see Figure 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.